Case 1:16-bk-12573        Doc 59    Filed 06/26/19 Entered 06/27/19 10:00:24              Desc Main
                                    Document     Page 1 of 2



This document has been electronically entered in the records of the United
States Bankruptcy Court for the Southern District of Ohio.


IT IS SO ORDERED.



Dated: June 26, 2019



________________________________________________________________


                       IN THE UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION

In re:                                            :     Case No. 1:16-bk-12573
                                                        Chapter 13
Jason Dwayne Marsh                                :
Julie Lynn Marsh                                        Judge Jeffery P. Hopkins
                                                  :
         Debtors.                                       AGREED ORDER GRANTING
                                                  :     MOTION TO MODIFY PLAN


        This matter is before the Court pursuant to Debtors' Motion to Modify Plan (Doc. 55) and
the Trustee's Objection thereto. The Chapter 13 Trustee, Margaret A. Burks, and Debtors' counsel
agree to the following:

1. Trustee hereby withdraws her objection to Debtors' motion to modify plan.

2. Debtors' motion to modify plan is granted with the following conditions:

         a. The plan percentage shall decrease to 8%.

         b. The plan payment shall be decreased to $40.00 for the remaining months of the plan.

         c. The plan length shall remain 60 months.

         d. Debtors shall file a status regarding debtor husband's employment by August 30, 2019,
         and every three months thereafter, until such time as debtor husband is re-employed, at which
Case 1:16-bk-12573      Doc 59    Filed 06/26/19 Entered 06/27/19 10:00:24            Desc Main
                                  Document     Page 2 of 2



       time a subsequent motion to modify the plan, together with amended Schedules I and J, shall
       be filed.

IT IS SO ORDERED.


AGREED:

/s/ Margaret A. Burks, Esq.
____________________________________
Margaret A. Burks, Esq.
Chapter 13 Trustee
Attorney Reg. No. OH 0030377

Francis J. DiCesare, Esq.
Staff Attorney
Attorney Reg. No. OH 0038798

Tammy Stickley, Esq.
Staff Attorney
Attorney Reg. No. OH

600 Vine Street #2200
Cincinnati, OH 45202
(513) 621-4488
(513) 621-2643 (facsimile)
mburks@cinn13.org Correspondence only
fdicesare@cinn13.org
tstickley@cinn13.org


/s/ Daniel S. Zegarski
_________________________________
Daniel S. Zegarski (0065562)
STEIDEN LAW OFFICES
411 Madison Avenue
Covington, KY 41011
(513) 888-8888
(513) 684-9910 (Facsimile)
dzegarski@steidenlaw.com


Copies to:
Default List

                                                2
